
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 974
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Alexander
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Urging the Administrator of the
		  Environmental Protection Agency to reevaluate the endangerment and cause or
		  contribute findings regarding greenhouse gases signed on December 7,
		  2009.
	
	
		Whereas the Environmental Protection Agency found that 6
			 naturally occurring gases contained in Earth’s atmosphere, including carbon
			 dioxide and methane, threaten the public health and welfare;
		Whereas the Environmental Protection Agency, under the
			 banner of clean air laws originally drafted over 30 years ago, stretching its
			 authority by using such laws as a scare tactic, found that action must be taken
			 to reduce greenhouse gas emissions; and
		Whereas the impacts of climate change and proposed
			 resolutions, tainted by the recent uncovering of climategate, are not
			 universally accepted: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)finds the
			 endangerment and cause or contribute findings for greenhouse gases signed by
			 the Administrator of the Environmental Protection Agency, under the pretense of
			 the Supreme Court decision in Massachusetts v. EPA (549 U.S. 497 (2007)),
			 unacceptable;
			(2)disapproves of the
			 actions of the Administrator of the Environmental Protection Agency in casting
			 aside the legislative process and signing such controversial and potentially
			 unfounded en­dan­ger­ment and cause or contribute findings; and
			(3)urges the
			 Administrator of the Environmental Protection Agency to reevaluate the
			 endangerment and cause or contribute findings signed on December 7,
			 2009.
			
